DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a low vapor pressure material” is indefinite because it is not clear how low the vapor pressure needs to be in order to qualify as low, is 1 Torr enough or does it need to be 1 mTorr. The term "a low vapor pressure material" in claims 7 and 13 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “under a condition in which selectivity between the undercoat film and the organic film becomes approximately 1:1” is indefinite because it is not clear if the applicant is claiming a variable selectivity starting from an arbitrary value X:Y and becoming approximately 1:1, or if the applicant is claiming an etch selectivity between the undercoat film and the organic film of 1:1. In addition the term "approximately” in claim 10 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is 0.5:1 approximately 1:1? Or does it have to be 0.9:1 or yet 1:0.8?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrell et al. (US 2018/0138078 A1)


The disclosure of Farrell comprises (Figs. 1-3)
embedding an organic film 141 on an undercoat film (109 + 110 including 111) in which a depression (between two consecutive features 110) is formed. Farrell recites [0028] Techniques herein, however, prevent such gouging or over-etching. Referring now to FIG. 2, a layer of fill material 141 is deposited on the substrate. The fill material 141 fills open spaces between sidewall spacers and covers the mandrels and sidewall spacers. Such a fill material can be deposited by spin-on deposition using a coater-developer (Track) tool. The fill material can be an organic material that essentially covers the topography and planarizes the substrate, and 
after the embedding of the organic film,  etching at least the organic film to expose  at least a portion of a top of the undercoat film (Fig. 3). Farrell recites [0029] Next, the layer of fill material 141 is recessed until a top surface of the fill material 141 is below top surfaces of the mandrels and sidewall spacers. A result is shown in FIG. 3. Such recessing can be executed as an etch process such as with a dry, plasma-based etch process to uncover spacer tips and the anti-reflective coating on top of the mandrels. In other embodiments, the recess etch can be executed on track tools using air and UV treatment to produce ozone to remove organic films. This etch process can be executed at less than 400 degrees Celsius. Note that a portion of the fill material remains to protect underlying layer 109, which 
Layer 141 is further removed (Fig. 5).
The mandrels 111 could only have been formed by etching the undercoat film using a mask on the undercoat layer, since the mandrels are not deposited as such.
Regarding claim 9, any material that has a corner exposed to an etching environment becomes “rounded” because the etching removes at least an atom layer at the very corner rounding the corner due to the fact that no etch is infinitely selective. Applicant fails to specify how round the corner has to be in order to qualify as round.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713